Name: Commission Regulation (EEC) No 2296/81 of 7 August 1981 on arrangements for imports into Italy of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8 . 81 Official Journal of the European Communities No L 225/5 COMMISSION REGULATION (EEC) No 2296/81 of 7 August 1981 on arrangements for imports into Italy of certain textile products originating in the People's Republic of China HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, importation into Italy of the category of products origi ­ nating in China and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China (!), and in particular Article 11 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; whereas imports into Italy of certain textile products specified in the Annex hereto and originating in China have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 , China was notified of a request for consulta ­ tions ; whereas quantitative limits have been placed provisionally on the products in question pending the outcome of those consultations ; Whereas the products in question exported from China between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from China before the date of entry into force of this Regulation, 1 . Products as referred to in Article 1 , shipped from China to Italy before the date of entry into force of this Regulation and not yet released for free circula ­ tion , shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date . 2. All quantities of products shipped from China on or after 1 January 1981 and released for free circu ­ lation shall be deducted from the quantitative limits laid down. These provisional limits shall not, however, prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of definitive rules adopted following the current consultations . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 August 1981 . For the Commission Ã tienne DAVIGNON Vice-President ( ») OJ No L 345, 31 . 12. 1979, p . 1 . No L 225/6 Official Journal of the European Communities 11 . 8 . 81 ANNEX Ca e ­ gory CCT heading No NIMEXE code ( 1981 ) Description MemberStates Units Quantitative limits from 1 January to 31 December 1981 78 61.01 A II B III V f) 1 g) 1 2 3 61.01-09 ; 24 ; 25 ; 26 ; 81 ; 92 ; 95 ; 96 Men's and boys' outer garments : Men's and boys' woven bath robes , dressing gowns, smoking jackets and similar indoor wear and other outer garments, except garments of catego ­ ries 6, 14 A, 14 B, 16, 17, 21 , 76 and 79, of wool, of cotton or of man-made textile fibres I Tonnes 139